UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1930


ISAAC ISAIAH, M.D.,

                  Plaintiff - Appellant,

             v.

WMHS BRADDOCK HOSPITAL CORPORATION; MEMORIAL HOSPITAL AND
MEDICAL CENTER OF CUMBERLAND, INCORPORATED,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-02197-JFM)


Submitted:    July 31, 2009                 Decided:   September 1, 2009


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Conrad W. Varner, VARNER & GOUNDRY, P.C., Frederick, Maryland,
for Appellant. Jack C. Tranter, Sarah Downing Howard, GALLAGHER
EVELIUS & JONES LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isaac    Isaiah,     M.D.,     appeals     an    order    granting    summary

judgment    against     him   in    an    action     he   brought    against    WMHS

Braddock Hospital Corp., et al. (collectively “WMHS”).                     Because

Dr. Isaiah does not challenge one of the bases for the decision

against him, we affirm.

     Dr. Isaiah initiated the present action alleging several

state     claims   against      WMHS      arising     from    the    precautionary

suspension and subsequent revocation of his medical privileges

at WMHS.      Federal jurisdiction is based on diversity.                   See 28

U.S.C. § 1332.

     The    district    court      considered      both   parties’    motions    for

summary judgment, and granted WMHS summary judgment upon two

distinct and independent grounds, (1) immunity under the federal

Health Care Qualified Immunity Act (“HCQIA”), 42 U.S.C. § 11112,

et al., and (2) immunity under the Maryland statutes providing

immunity for peer review activity, Md. Code Ann., Health Occ. §

14-502 and Cts. & Jud. Proc. § 5-638.                     The district court’s

order granting summary judgment to WMHS is based accordingly.

     On    appeal,     although     Dr.    Isaiah    challenges      the   district

court’s ruling on the issue of immunity under the HCQIA, he does

not challenge the district court’s determination that WMHS was

entitled to immunity under the Maryland statute.                       Dr. Isaiah



                                          2
does not mention the judgment of immunity under Maryland law in

his statement of issues or anywhere else in his brief.

       WMHS contends that because Dr. Isaiah failed to challenge

this separate, but equally dispositive, ruling, he has waived

the right to challenge it on appeal.                   We agree.

       Federal       Rule    of    Appellate       Procedure    28(a)(9)(A)      requires

that the argument section of an appellant’s opening brief must

contain the “appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which       the     appellant      relies.”         Failure    to    comply     with   the

specific         dictates    of    this   rule     with   respect    to   a    particular

claim triggers abandonment of that claim on appeal.                             See 11126

Baltimore Boulevard, Inc. v. Prince George’s County, 58 F.3d

988, 993 n.7 (4th Cir. 1995) (en banc).                         Furthermore, Federal

Rule       of    Appellate    Practice     28(a)(5)       requires    a   statement     of

issues          presented    for   review,     but    Dr.     Isaiah’s    statement     of

issues does not raise any claim of error as to the district

court’s judgment of immunity under Maryland law.                              Because Dr.

Isaiah failed to challenge the district court’s ruling as to

immunity under the Maryland statutes, he has waived the right to

review of that ruling on appeal. *


       *
       Despite this specific point being raised in the Appellees’
brief, Dr. Isaiah did not file a reply brief, and the time for
filing it has long passed.    Even if he had addressed the issue
(Continued)
                                               3
       Immunity under the HCQIA is a separate legal analysis from

the grant of immunity for peer review actions under the Maryland

statute.       In Imperial v. Suburban Hospital Ass’n, 37 F.3d 1026

(4th    Cir.    1994),       we   observed       that    the   Maryland     statute   is

“broader in scope than the immunity granted by the [HCQIA],” and

noted    that       the   state    statute   extends      immunity    to    “all   civil

liability” and is based on whether an individual “acts in good

faith and within the scope of the jurisdiction of a Medical

Review     committee.”            Id.   at    1031-32      &   1031   n.*    (emphasis

omitted).       Similarly, the Maryland Court of Appeals has stated:

       [B]ecause the Maryland statute requires that a member
       of a review committee act in good faith, while the
       HCQIA employs objective standards of reasonableness,
       “the State law . . . may, in some circumstances,
       provide additional immunity or protection to medical
       review bodies.    The State law is preempted by the
       Federal only to the extent that it provides less
       immunity than the Federal, not to the extent it
       provides more.”

Goodwich       v.    Sinai    Hosp.,    680       A.2d    1067,   1082     (Md.    1996)

(emphasis omitted).               While a person is only exempt under the

HCQIA when the objective standards set forth in that statute are

satisfied, a person who does not meet those objective standards




in a reply brief, the Court will generally not consider issues
raised for the first time in that manner, United States v.
Brooks, 524 F.3d 549, 556 n.11 (4th Cir. 2008), or in oral
argument.   Goad v. Celotex Corp., 831 F.2d 508, 512 n.12 (4th
Cir. 1987).



                                             4
may still be entitled to immunity under the Maryland statute if

those actions “were nonetheless taken in good faith.”                         Bender v.

Suburban Hosp., Inc., 758 A.2d 1090, 1104 (Md. Ct. Spec. App.

2000).

       Because the Maryland statute provides an independent basis

for the district court’s judgment granting summary judgment to

WMHS, and because Dr. Isaiah has abandoned any challenge to that

determination on appeal by failing to raise it in his opening

brief, there is no reason to consider the underlying merits of

his HCQIA-based claim.              Dr. Isaiah had to challenge both bases

for the district court’s judgment in order to prevail on appeal.

See, e.g., Atwood v. Union Carbide Corp., 847 F.2d 278, 280 (5th

Cir.     1988)    (holding      that     where     an    issue     “constituted      an

independent ground for [the disposition] below, appellants were

required to raise it to have any chance of prevailing in [their]

appeal”).        Even    if   Dr.    Isaiah’s    appeal    were    successful,      the

alternate basis for the district court’s judgment would stand,

and Dr. Isaiah’s appeal would be of no effect.

       Because     Dr.   Isaiah      has   waived       review    of    the    district

court’s independent and alternate ground for its judgment, we

conclude    that    oral      argument     would   not    assist       the    decisional

process.    For the aforementioned reasons, we affirm the district

court’s order granting summary judgment to WMHS.

                                                                                AFFIRMED

                                            5